[J-4AB-2022]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              :   No. 65 MAP 2021
                                           :
                    Appellee               :   Appeal from the Order of the
                                           :   Superior Court dated December 2,
                                           :   2020 at No. 48 MDM 2020 denying
              v.                           :   the Petition for Permission to Appeal
                                           :   from the Order of the Cumberland
                                           :   County Court of Common Pleas,
CLAYTON STEVE WILSON,                      :   Criminal Division, dated September
                                           :   23, 2020 at No. CP-21-CR-
                    Appellant              :   0003002-2019.
                                           :
                                           :   ARGUED: March 8, 2022

COMMONWEALTH OF PENNSYLVANIA,              :   No. 66 MAP 2021
                                           :
                    Appellee               :   Appeal from the Order of the
                                           :   Superior Court dated December 2,
                                           :   2020 at 49 MDM 2020 denying the
              v.                           :   Petition for Permission to Appeal
                                           :   from the Order of the Cumberland
                                           :   County Court of Common Pleas,
CLAYTON STEVE WILSON,                      :   Criminal Division, dated September
                                           :   23, 2020 at No. CP 21-CR-
                    Appellant              :   0003196-2019.
                                           :
                                           :   ARGUED: March 8, 2022


                                    ORDER


PER CURIAM                                               DECIDED: April 28, 2022
      AND NOW, this 28th day of April, 2022, the appeals are DISMISSED as having

been improvidently granted.